DETAILED ACTION
Response filed on 2/9/2022 has been entered and made of record.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status
Claims 1 and 10 are amended.
Claims 2, 6, 11, 15, and 18 are canceled.
Claims 1, 3-5, 7-10, 12-14, 16-17, and 19-21 are pending for examination.
Response to arguments





Re: 35 U.S.C. § 103 rejection
Applicant’s response has been fully considered. Applicant’s arguments are persuasive. 35 U.S.C. § 103 rejection is withdrawn.
Allowable Subject Matter






Claims 1, 3-5, 7-10,12-14, 16-17, and 19-21, renumbered as 1-16 are allowed.


The following is an examiner’s statement of reasons for allowance:
Claims 1, 3-5, 7-10,12-14, 16-17, and 19-21 are allowable over the prior arts of record since the prior arts do not teach or render obvious to disclose combined claimed limitations recited as-a-whole as interpreted in light of the specification and in view of applicant’s persuasive arguments.
Prior arts of record fails to expressly teach the claim elements ‘generating, at the AP, a frame that includes, within a high efficiency (HE) operation element, information indicating that any client stations that operate according to the communication protocol and that are in communication with the AP cannot transmit packets having the extended range PPDU format’ and ‘transmitting, by the AP, the frame to instruct the any client stations to not transmit packets having the extended range PPDU format to the AP’. Prior arts of record fail to expressly teach about the above mentioned prohibition of transmission of extended range PPDU format.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INTEKHAAB AALAM SIDDIQUEE whose telephone number is (571)272-0895.  The examiner can normally be reached on Monday to Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/INTEKHAAB A SIDDIQUEE/Examiner, Art Unit 2462                                                                                                                                                                                                                                                                                                                                                                                                           
/YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462